Exhibit 99.1 AVIS BUDGET GROUP COMPLETES $750 MILLION ASSET-BACKED BOND OFFERING Transaction Will Enable the Company to Replace Remaining Vehicle-Backed Debt Maturing in 2012 at Substantially Lower Rates Parsippany, N.J., March 23, 2012 – Avis Budget Group, Inc. (NASDAQ: CAR) announced today that its Avis Budget Rental Car Funding (AESOP) LLC subsidiary has completed an offering of $750 million of asset-backed bonds with a weighted average interest rate of 2.6%, the Company’s lowest rate on a new ABS bond offering since 2003. The bond offering is comprised of a three-year, $325 million series and a five-year, $425 million series.The proceeds of the offering are expected to be used to refinance ABS debt maturing in 2012 that has a blended interest rate of over 6%. “This transaction further demonstrates the strong demand that exists for our asset-backed securities,” said David B. Wyshner, Avis Budget Group Senior Executive Vice President and Chief Financial Officer.“We now project that vehicle-backed interest costs in North America will decline by $20-25 million in 2012 compared to 2011 (before the effect of any changes in average fleet size due to volume growth), a $5 million improvement over our prior projection.” Forward-Looking Statements Certain statements in this press release constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Statements preceded by, followed by or that otherwise include the words “believes,” “expects,” “anticipates,” “intends,” “projects,” “estimates,” “plans,” “may increase,” “may fluctuate,” “will,” “should,” “would,” “may” and “could” or similar words or expressions are generally forward-looking in nature and not historical facts. Important risks, assumptions and other important factors that could cause future results to differ materially from those expressed in the forward-looking statements are specified in Avis Budget Group's Annual Report on Form 10-K for the year ended December 31, 2011, including under headings such as “Forward-Looking Statements”, “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and in other filings and furnishings made by the Company with the Securities and Exchange Commission from time to time. The
